DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 5/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,261,991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-24 and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant response filed 5/27/2021 in response to the final Office Action mailed 4/29/2021 was considered. The terminal disclaimer filed 5/27/2021 was considered and accepted. The Obviousness type Double patenting rejection is withdrawn. The claim objections raised in the office action were addressed and corrected.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658